         CCase
           a s e 1:1:17-cv-09909-PAE-KNF
                    1 7- c v- 0 9 9 0 9- P A E- K N F DDocument
                                                        o c u m e nt 1171
                                                                       6 9 Fil e d 007/29/21
                                                                            Filed    7/ 2 8/ 2 1 PPage
                                                                                                   a g e 11 ofof 33
                                                                                              1 2 6 7 0 Hi g h Bl uff Dri v e
                                                                                              S a n Di e g o, C alif or ni a 9 2 1 3 0
                                                                                              T el: + 1. 8 5 8. 5 2 3. 5 4 0 0 F a x: + 1. 8 5 8. 5 2 3. 5 4 5 0
                                                                                              w w w.l w. c o m

                                                                                              FI R M / A F FI LI A T E O F FI C E S
                                                                                              B eiji n g                Mosco w
                                                                                              B o st o n                M u ni c h
                                                                                              Br u s s el s             N e w Y or k
                                                                                              C e nt ur y Cit y         Or a n g e C o u nt y
                                                                                              C hi c a g o             P ari s
J ul y 2 8, 2 0 2 1                                                                           D u b ai                  Ri y a d h
                                                                                              D ü s s el d orf         S a n Di e g o
                                                                                              Fr a n kf urt             S a n Fr a n ci s c o
                                                                                              H a m b ur g             S e o ul
VI A E C F                                                                                    Hong Kong                S h a n g h ai
                                                                                              H o u st o n             Sili c o n V all e y
H o n. P a ul A. E n g el m a y er                                                            London                    Si n g a p or e

U nit e d St at es Distri ct J u d g e                                                        L o s A n g el e s        Tokyo
                                                                                              M a dri d                 W a s hi n gt o n, D. C.
S o ut h er n Distri ct of N e w Y or k                                                       Mil a n
4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7


           R e: T a b o ol a, I n c. v. Ez oi c, I n c. a n d D w a y n e L afl e ur , N o. 1 7 Ci v. 9 9 0 9 ( P A E) ( K N F)

D e ar J u d g e E n g el m a y er:

            O n b e h alf of E z oi c, I n c. a n d D w a y n e L afl e ur ( c oll e cti v el y, “ D ef e n d a nt s ”), a n d i n r es p o ns e
t o Y o ur H o n or’s Or d er d at e d J ul y 2 1, 2 0 2 1 ( D kt. 1 6 8), w e writ e p ursu a nt t o R ul e 4. B. of Y o ur
H o n or’s I n di vi d u al R ul es a n d Pr a cti c es t o r es p e ctf ull y r e q u est t h e C o urt’s p er missi o n t o r e d a ct
c ert ai n d o c u m e nts t h at Pl ai ntiff T a b o ol a, I n c. ( “ T a b o ol a ”) fil e d as e x hi bits t o T a b o ol a’s m oti o n
f or s u m m ar y j u d g m e nt ( c oll e cti v el y, “ C o nfi d e nti al D o c u m e nts ”). Of t h e 3 7 E z oi c-r el at e d e x hi bits
T a b o ol a fil e d i n c o n n e cti o n wit h its m oti o n f or s u m mar y j u d g m e nt, E z oi c o nl y s e e ks t o m a k e
li mit e d r e d a cti o ns t o 1 4 of t h os e d o c u m e nts f or t h e r e as o ns s et f ort h b el o w.

            D ef e n d a nts r es p e ctf ull y s u b mit t h at g o o d c a us e e xists f or t h e r e d a cti o ns, as e a c h of t h e
C o nfi d e nti al D o c u m e nts c o nt ai ns m at eri al t h at f alls i nt o o n e or m or e of t h e f oll o wi n g c at e g ori es
t h at j ustif y s e ali n g: “‘tr a d e se cr ets, c o nfi d e nti al r es e ar c h a n d d e v el o p m e nt i nf or m ati o n, m ar k eti n g
pl a ns, r e v e n u e i nf or m ati o n, pri ci n g i nf or m ati o n, a n d t h e li k e.’ . . . N o n- p u bli c d at a of t his n at ur e
‘is s e nsiti v e a n d p ot e nti all y d a m a gi n g if s h ar e d wit h c o m p etit ors.’ ” T ys o n F o o ds, I n c. v. K e yst o n e
F o o ds H ol di n gs, Lt d. , N o. 1: 1 9- C V- 0 1 0 1 2 5 ( A L C), 2 0 2 0 W L 5 8 1 9 8 6 4, at * 2 ( S. D. N. Y. S e pt. 3 0,
2 0 2 0) ( q u oti n g N e w Y or k v. A ct a vis, P L C , N o. 1 4 Ci v. 7 4 7 3, 2 0 1 4 W L 5 3 5 3 7 7 4, at * 3 ( S. D. N. Y.
O ct. 2 1, 2 0 1 4).

           T h e C o urt h as alr e a d y p er mitt e d t h e r e q u est e d r e d a cti o n of c ert ai n d o c u m e nts D ef e n d a nts
fil e d i n s u p p ort of D ef e n d a nts’ m oti o n f or s u m m ar y j u d g m e nt, w hi c h h a v e b e e n r e d a ct e d i n t h e
s a m e m a n n er t h at t h e C o urt pr e vi o usl y a p pr o v e d. S e e D kt. 1 5 5. T h es e d o c u m e nts ar e: E x hi bits 3 3
a n d 5 5. 1



1
    E x hi bits r ef er e n c e d h er ei n ar e t h os e fil e d b y T a b o ol a i n s u p p ort of its m oti o n f or s u m m ar y
j u d g m e nt i n t h e C u c c ar o D e cl ar ati o n ( Dkt. 1 6 4) a n d n u m b er e d a c c or di n gl y.
             CCase
               a s e 1:1:17-cv-09909-PAE-KNF
                        1 7- c v- 0 9 9 0 9- P A E- K N F DDocument
                                                            o c u m e nt 1171
                                                                           6 9 Fil e d 007/29/21
                                                                                Filed    7/ 2 8/ 2 1 PPage
                                                                                                       a g e 22 ofof 33
J ul y 2 8, 2 0 2 1
Page 2




           T h e d o c u m e nts a n d/ or i nf or m ati o n t h at D ef e n d a nt s s e e k t o r e d a ct f all wit hi n o n e or m or e
of t h e f oll o wi n g c at e g ori es of pr ot e ct e d i nf or m ati o n.

                      1. C o nfi d e nti al b usi n ess/ m ar k eti n g str at e g y d o c u m e nts, i n cl u di n g i nt er n al,
                         c o nfi d e nti al, a n d c o m m er ci a ll y s e nsiti v e b usi n ess c o m m u ni c ati o ns c o n c er ni n g,
                         e xisti n g pr o d u cts, pr o pri et ar y t e c h n ol o g y , r e v e n u e i nf or m ati o n, c urr e nt or
                         p ot e nti al c ust o m ers a n d/ or c o nfi d e nti al c o m p etiti v e a n al y sis t h at, if m a d e p u bli c,
                         w o ul d c o m m er ci all y or c o m p etiti v el y di s a d v a nt a g e t h e D ef e n d a nts a n d dis cl osi n g
                         t hir d p arti es.

            T his C o urt r e g ul arl y fi n ds “‘ d o c u m e nts t h at c o nt ai n tr a d e s e cr ets, c o nf i d e nti al r es e ar c h a n d
d e v el o p m e nt i nf or m ati o n, m ar k eti n g pl a ns, r e v e n u e i nf or m ati o n, pri ci n g i nf or m ati o n, a n d t h e li k e
s atisf y t h e s e ali n g st a n d ar d.’ ” K e w azi n g a C or p. v. Mi cr os oft C or p. , N o. 1: 1 8- C V- 4 5 0 0- G H W,
2 0 2 1 W L 1 2 2 2 1 2 2, at * 3 ( S. D. N. Y. M a r. 3 1, 2 0 2 1) ( cit ati o n o mitt e d); s e e als o Lo uis V uitt o n
M all eti er S. A. v. S u n n y M er c h C or p., 9 7 F. S u p p. 3 d 4 8 5, 5 1 1 ( S. D. N. Y. 2 0 1 5) (s e ali n g i nt er n al
b usi n ess d o c u m e nts a n d i nf or m ati o n r e g ar di n g t h e o p er ati o ns of a n o n- p u bli c c o m p a n y); G o S mil e,
I n c. v. Dr. J o n at h a n L e vi n e, D. M. D. P. C., 7 6 9 F. S u p p. 2 d 6 3 0, 6 4 9- 5 0 ( S. D. N. Y. 2 0 1 1) (s e ali n g
d o c u m e nts c o nt ai ni n g hi g hl y pr o pri et ar y m at eri al c o n c er ni n g t h e p art y’s m ar k eti n g str at e gi es,
pr o d u ct d e v el o p m e nt, c osts a n d b u d g eti n g).

            D ef e n d a nts h a v e m a d e li mit e d r e d a cti o ns t o t h e f oll o wi n g 1 3 e x hi bits t h at f all wit hi n t his
c at e g or y: E x hi bits 6, 1 2, 1 3, 1 8, 1 9, 2 1, 2 2, 2 4, 2 5, 3 3, 4 2, 5 5, 5 8. T h e r e d a ct e d p orti o ns of t h es e
e x hi bits r efl e ct r e v e n u e i nf or m a ti o n, w e b tr affi c d et ails, i nf or m ati o n a b o ut w h e n c ust o m ers st art e d
or st o p p e d usi n g E z oi c, a n d/ or pr o pri et ar y c o m p ut er c o d e.

                      2. S e nsiti v e a gr e e m e nts wit h b usi n ess c o u nt er p arti es or i nf or m ati o n r e g ar di n g
                         n e g oti ati o ns wit h c o ntr a ct c o u nt er p arti es t h at, if m a d e p u bli c, w o ul d c o m m er ci all y
                         or c o m p etiti v el y dis a d v a nt a g e t h e dis cl o si n g p art y or its b usi n ess p art n ers, or
                         w o ul d h ar m t h e dis cl osi n g p art y’s a bilit y t o e nt er i nt o s u c h n e g oti ati o ns or
                         a gr e e m e nts wit h t hir d p arti es i n t h e f ut ur e.

            T his C o urt r o uti n el y pr ot e cts fr o m t h e p u bli c d o c u m e nts c o nt ai ni n g i nf or m ati o n r e v e ali n g
t h e t er ms of c o ntr a cts a n d t h e c o nt e nt of s u c h c o nfi d e nti al n e g oti ati o ns. S e e R u bi k’s Br a n d Lt d. v.
Fl a m b e a u, I n c. , 2 0 2 1 U. S. Dist. L E XI S 5 3 5 2 9, at * 2 ( S. D. N. Y. M ar c h 2 2, 2 0 2 1) (s e ali n g
d o c u m e nts c o nt ai ni n g t h e t er ms of c o nfi d e nti a l tr a d e m ar k li c e nsi n g a gr e e m e nts, n oti n g t h at
“[ d]is cl os ur e of t h es e c o ntr a ct u a l t er ms c o ul d h ar m [t h e p art y] a n d/ or its b usi n ess p art n ers b y
dis a d v a nt a gi n g t h e m i n n e g oti ati n g f u t ur e li c e nsi n g a gr e e m e nts. I n d e e d, c o urts i n t his Distri ct
h a v e gr a nt e d m oti o ns t o s e al i n or d er t o pr ot e ct t h es e s orts of c o m p etiti v e i nt er ests. ”) ( e m p h asis
a d d e d); S k yli n e St e el, L L C v. Pil e Pr o , L L C, 1 0 1 F. S u p p. 3 d 3 9 4, 4 1 2- 1 3 ( S. D. N. Y. 2 0 1 5), o n
r e c o nsi d er ati o n i n p art, N o. 1 3- C V- 8 1 7 1 (J M F), 2 0 1 5 W L 3 7 3 9 2 7 6 ( S. D. N. Y. J u n e 1 5, 2 0 1 5)
(s e ali n g e m ails r e v e ali n g c o nfi d e nti al n e g oti ati o ns b et w e e n t h e p art y a n d its c ust o m ers).

            D ef e n d a nts h a v e m a d e li mit e d r e d a cti o ns t o t h e f oll o wi n g e x hi bit t h at f alls wit hi n t his
c at e g or y: E x hi bit 6. T h e r e d a ct e d p orti o ns of t his e x hi bit r efl e ct c o nfi d e nti al fi n a n ci al n e g oti ati o ns
a n d r e v e n u e i nf or m ati o n.




                                                                         2
             CCase
               a s e 1:1:17-cv-09909-PAE-KNF
                        1 7- c v- 0 9 9 0 9- P A E- K N F DDocument
                                                            o c u m e nt 1171
                                                                           6 9 Fil e d 007/29/21
                                                                                Filed    7/ 2 8/ 2 1 PPage
                                                                                                       a g e 33 ofof 33
J ul y 2 8, 2 0 2 1
Page 3




                      3. Hi g hl y c o nfi d e nti al n o n- p u bli c fi n a n ci al i n f or m ati o n a n d a n al ysis t h at, if m a d e
                         p u bli c, w o ul d c o m m er ci all y or c o m p etiti v el y dis a d v a nt a g e t h e dis cl osi n g p art y.

            C o nfi d e nti al c or p or at e fi n a n ci al d o c u m e nts a n d b u d g ets ar e a m o n g t h os e d o c u m e nts
fr e q u e ntl y r e c o g ni z e d b y t his Co urt as a p pr o pri at el y s e al e d. S e e , e. g ., S e e L o uis V uitt o n M all eti er
S. A. , 9 7 F. S u p p. 3 d at 5 1 1 ( gr a nti n g m oti o n t o r e d a ct d o c u m e nts c o nt ai ni n g a d v ertisi n g
e x p e n dit ur es a n d pl a ns, m er c h a n disi n g str at e gi es, p oli ci es, a n d s al es); G o S mil e , 7 6 9 F. S u p p. 2 d
at 6 4 9- 5 0 ( gr a nti n g m oti o n t o s e al d o c u m e nts c o nt ai ni n g hi g hl y pr o pri et ar y m at eri al c o n c er ni n g
t h e p art y’s m ar k eti n g str at e gi es, pr od u ct d e v el o p m e nt, c osts a n d b u d g eti n g); S k yli n e St e el , 1 0 1 F.
S u p p. 3 d at 4 1 2 ( gr a nti n g m oti o n t o s e al hi g hl y c o nfi d e nti al s al es i nf or m ati o n, i n cl u di n g pri ci n g
i nf or m ati o n w hi c h is n ot a v ail a bl e t o t h e p u bli c).

            D ef e n d a nts h a v e m a d e li mit e d r e d a cti o ns t o t h e f oll o wi n g ei g ht e x hi bits t h at f all wit hi n
t his c at e g or y: E x hi bits 1 3, 1 8, 2 2, 2 1, 2 4, 2 5, 3 3, 5 5. T h e r e d a ct e d p orti o ns of t h es e e x hi bits r efl e ct
str at e g y a n d pri ci n g i nf or m ati o n n ot a v ail a bl e t o t h e p u bli c.

                      4. D o c u m e nts wit h s e nsiti v e p ers o n all y i d e n tifi a bl e i nf or m ati o n r e d a ct e d p urs u a nt t o
                         F E D. R. CI V. P. 5. 2 a n d R ul e 4. B. of Y o ur H o n or’s I n di vi d u al R ul es a n d Pr a cti c es.

            D ef e n d a nts h a v e m a d e li mit e d r e d a cti o ns t o t h e f oll o wi n g t w o e x hi bits t h at f all wit hi n t his
c at e g or y: E x hi bits 1 7, 2 2. T h e r e d a ct e d p orti o ns of t h es e e x hi bits r efl e ct i nf or m ati o n r el at e d t o
us er n a m es a n d p ass w or ds.

   D ef e n d a nts r es p e ctf ull y r e q u e            st t h at t h e C o urt p er mit t h e r e d a cti o n a n d s e ali n g of t h e
f or e g oi n g d o c u m e nts.

                                                                      R es p e ctf ull y s u b mitt e d,

                                                                      /s/ D a vi d F. K o w als ki
                                                                        D a vi d F. K o w als ki (pr o h a c vi c e )
                                                                       of L A T H A M & W A T KI N S L L P




                                                                     Gr a nt e d. S O O R D E R E D.



                                                                                 PaJA.�
                                                                        __________________________________
                                                                        __________________________________
                                                                              P A U L A.
                                                                              PAUL        A. ENGELMAYER
                                                                                              E N GEL M A YER
                                                                              U nit e d StStates
                                                                              United        at es Distri ct J Judge
                                                                                                  District    u d ge
                                                                                7/ 2 9/ 2 1
